Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 31, 2022

                                       No. 04-21-00447-CV

                           Angela OROZCO and All Other Occupants,
                                       Appellant

                                                  v.

                      RESERVE AT PECAN VALLEY APARTMENTS,
                                     Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV02643
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER

Sitting:       Beth Watkins, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice

       On January 26, 2022, appellant filed her appellant’s brief. The brief does not comply
with Rules 9.5 or 38.1 of the Texas Rules of Appellate Procedure. See Tex. R. App. P. 9.5, 38.1.
Specifically, the brief does not contain:
       1. a certificate of service, see id. R. 9.5;
       2. a complete list of all parties and the names and addresses of all trial and appellate
           counsel, see id. R. 38.1(a);
       3. a table of contents, see id. R. 38.1(b);
       4. an index of authorities, see id. R. 38.1(c);
       5. a brief statement of the nature of the case, the course of proceedings, and the trial
           court’s disposition of the case, see id. R. 38.1(d);
       6. a statement of the issues presented for review, see id. R. 38.1(f);
       7. a statement of the facts pertinent to the issues presented, supported by record
           references, see id. R. 38.1(g);
       8. a succinct, clear, and accurate statement of the arguments made in the body of the
           brief, see id. R. 38.1(h);
       9. a clear and concise argument for the contentions made, with appropriate citations to
           authorities and to the record, see id. R. 38.1(i); and
       10. a short conclusion that clearly states the nature of the relief sought, see id. R. 38.1(j).
       Accordingly, we ORDER appellant’s brief STRICKEN and ORDER appellant to file
an amended brief in this court complying with Rules 9.5 and 38.1 by March 2, 2022 or this
appeal will be dismissed for want of prosecution. See Tex. R. App. P. 38.9, 42.3.

      It is so ORDERED on January 31, 2022.

                                                      PER CURIAM


      ATTESTED TO: ___________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT